flirex102cannonchange_image1.jpg [flirex102cannonchange_image1.jpg]


Exhibit 10.2
James J. Cannon






Re: Change of Control Agreement


Dear James:


FLIR Systems, Inc., an Oregon corporation with its Corporate offices located at
27700 SW Parkway Avenue, Wilsonville, Oregon 97070 (the “Company”), considers
the establishment and maintenance of a sound and vital management team to be
essential to protecting and enhancing the best interests of the Company and its
shareholders. To this end, the Company recognizes that, as is the case with many
publicly held corporations, the possibility of a Change of Control may exist and
that such possibility, and the uncertainty and questions that it may raise among
management, may result in the departure or distraction of management personnel
to the detriment of the Company and its shareholders. Accordingly, the Board of
Directors of the Company, acting through its Compensation Committee (the
"Committee") has determined that appropriate steps should be taken to reinforce
and encourage the continued attention and dedication of members of the Company’s
management to their assigned duties without distraction in circumstances arising
from the possibility of a Change of Control of the Company.


To induce you to remain in the employ of the Company, this letter agreement
(“Agreement”) sets forth the severance benefits which the Company will provide
to you in the event your employment with the Company is terminated in connection
with a Change of Control, as defined herein, under the circumstances described
below.
    
1.    Term of Agreement. The term of this Agreement commences on the date last
written below, and extends through and including December 31, 2018; provided,
however, that (i) the term of the Agreement shall be extended automatically by
additional, consecutive 12-month periods unless the Company notifies you in
writing of its decision to terminate the Agreement at least one hundred eighty
(180) days prior to the date on which the Agreement is scheduled to expire and
(ii) if a Change of Control, as defined in Section 2 below, occurs during the
term of this Agreement, then notwithstanding any notice of termination pursuant
to clause (i), the Agreement shall continue in effect for a period of one
hundred eighty (180) days after the date of such Change of Control.
Notwithstanding anything to the contrary set forth herein, this Agreement shall
immediately terminate upon the termination of your employment with the Company
under circumstances other than as described in Section 3 hereof.
2.    Change of Control. For the purpose of this Agreement, “Change of Control”
shall mean the occurrence of a “change in the ownership,” a “change in the
effective control” or a “change in the ownership of a substantial portion of the
assets” of the Company, as determined in


Page 1 of 7

--------------------------------------------------------------------------------

flirex102cannonchange_image1.jpg [flirex102cannonchange_image1.jpg]


accordance with this Section 2. In determining whether an event shall be
considered a “change in the ownership,” a “change in the effective control” or a
“change in the ownership of a substantial portion of the assets” of the Company,
the following provisions shall apply:
(a)    A “change in the ownership” of the Company shall occur on the date on
which any one person, or more than one person acting as a group, acquires
ownership of stock of the Company that, together with stock held by such person
or group, constitutes more than 50% of the total fair market value or total
voting power of the stock of the Company, as determined in accordance with
Treasury Regulation §1.409A-3(i)(5)(v).
(b)    A “change in the effective control” of the Company shall occur on the
date on which a majority of the members of the Company’s Board of Directors is
replaced during any 12-month period by directors whose appointment or election
is not endorsed by a majority of the members of the Company’s Board of Directors
before the date of the appointment or election, as determined in accordance with
Treasury Regulation §1.409A-3(i)(5)(vi).
(c)    A “change in the ownership of a substantial portion of the assets” of the
Company shall occur on the date on which any one person, or more than one person
acting as a group, acquires (or has acquired during the 12-month period ending
on the date of the most recent acquisition by such person or persons) assets
from the Company that have a total gross fair market value equal to or more than
50% of the total gross fair market value of all of the assets of the Company
immediately before such acquisition or acquisitions, as determined in accordance
with Treasury Regulation §1.409A-3(i)(5)(vii). A transfer of assets shall not be
treated as a “change in the ownership of a substantial portion of the assets”
when such transfer is made to an entity that is controlled by the shareholders
of the Company, as determined in accordance with Treasury Regulation
§1.409A-3(i)(5)(vii)(B).
3.    Termination Following Change of Control. If a Change of Control occurs
during the term of this Agreement and either (i) your employment is terminated
by the Company for a reason other than Cause within sixty (60) days before the
Change of Control or one hundred eighty (180) days after the Change of Control
or (ii) you terminate your employment due to Good Reason by delivery of a notice
to the Company within one hundred eighty (180) days after the Change of Control
setting forth the conditions that constitute Good Reason, then you will be
entitled to the benefits provided in Section 4 below; provided that you shall
not be entitled to such benefits if such termination is due to your death or
Disability. For the purpose of this Section 3:
(a) “Cause” means you committed any one or more of the following: (i) theft,
embezzlement, fraud, misappropriation of funds, other acts of dishonesty or the
violation of any law or ethical rule relating to your employment by the Company;
(ii) a felony or any act involving moral turpitude for which you were convicted
or entered a plea of nolo contendere; (iii) a breach of any material provision
of this Agreement or any confidentiality agreement between you and the Company,
and if such violation or breach is susceptible of cure, the failure


Page 2 of 7

--------------------------------------------------------------------------------

flirex102cannonchange_image1.jpg [flirex102cannonchange_image1.jpg]


to effect such cure within 30 calendar days after written notice of such breach
is given to you; or (iv) a breach of your fiduciary duty to the Company.
(b) “Disability” means your inability to perform the duties of your position
under this Agreement for a continuous period of five (5) months, with or without
reasonable accommodation, because of a physical or mental impairment, as
determined by the Committee.
(c) “Good Reason” shall mean, without your express written consent, the
occurrence of any of the following conditions:
(i) a material reduction in your base compensation;


(ii) a material diminution in your authority, duties, or responsibilities; or


(iii) a relocation of your primary employment duties by more than 50 miles;


provided, however, that the occurrence of any such condition shall not
constitute Good Reason unless you provide notice to the Company of the existence
of such condition not later than the earlier to occur of (A) 90 days after the
initial existence of such condition and (B) 180 days after the date of the
Change of Control, and the Company shall have failed to remedy such condition
within 30 days after receipt of such notice.


4.    Change of Control Benefits.
(a)    In the event you become eligible for benefits under Section 3, you will
receive (i) any benefits to which you are entitled pursuant to and in accordance
with the terms of any plan of the Company then in effect and any existing
contract between you and the Company, and (ii) the following benefits,
conditioned upon your signing a release of claims in a form reasonably
satisfactory to the Company not later than twenty-one (21) calendar days after
the date of your termination:
(1)    your unvested equity awards will immediately vest and become exercisable;
(2)    a lump sum payment in an amount equal to 200% of the sum of your base
salary and target annual incentive in effect as of the day before the date upon
which the Change of Control occurred, payable upon the latest of (i) thirty (30)
calendar days from the date your employment terminates, (ii) thirty (30)
calendar days from the date of the Change of Control or (iii) the expiration of
any applicable revocation period under the release, but in no event later than
March 15th of the year following the year in which the termination occurs; and


Page 3 of 7

--------------------------------------------------------------------------------

flirex102cannonchange_image1.jpg [flirex102cannonchange_image1.jpg]


(3)    until the earlier of (a) eighteen (18) months, (b) such time as you
obtain comparable benefits through employment or otherwise, or (c) age
sixty-five (65), the Company will pay the COBRA premiums for continuation of
group health insurance coverage for you and any of your eligible dependents that
were covered under the Company’s health plans on your date of termination.
Notwithstanding anything to the contrary in this Agreement or in any other plan,
policy or agreement, if you become eligible for severance benefits under Section
3 of this Agreement, you shall not be eligible to receive any severance benefits
from the Company under any other plan, policy or agreement, including your
Executive Employment Agreement dated as of June 19, 2017; provided that if your
employment is terminated by the Company for a reason other than Cause within
sixty (60) days before the date of a Change of Control and severance benefits
had already commenced pursuant to the terms of another plan, policy or
agreement, then (i) the severance benefits payable under such other plan, policy
or agreement shall cease as of the date of the Change of Control and (ii) (A)
the cash severance benefits payable pursuant to Section 4(a)(ii)(2) shall be
reduced by the aggregate amount of cash severance benefits that you actually
received prior to the date of the Change of Control under such other plan,
policy or agreement and (B) the number of months of COBRA continuation benefits
provided under Section 4(a)(ii)(3) shall be reduced by the number of months of
such COBRA continuation that you actually received prior to the date of the
Change of Control under such other plan, policy or agreement.


(b)    Notwithstanding any other provision of this Agreement, if any payment or
benefit you would receive pursuant to a Change of Control of the Company or
otherwise (each a “Payment” and collectively the “Payments”) could constitute a
“parachute payment” within the meaning of Section 280G of the Internal Revenue
Code of 1986, as amended (the “Code”), then the Company shall reduce the
Payments so that the maximum amount of the Payments shall be One Dollar ($1.00)
less than the amount that would cause the Payments to be subject to the excise
tax imposed by Section 4999 of the Code.
(c)    If a reduction in Payments is necessary under Section 4(b), the Payments
shall be reduced by the Company in its reasonable discretion in the following
order and in a manner that complies with Section 409A of the Code (as determined
by the Company): (i) reduction of cash Payments otherwise payable to you that
are exempt from Section 409A of the Code; (ii) reduction of cash Payments
otherwise payable to you that are subject to Section 409A of the Code, on a
pro-rata basis or such other manner that complies with Section 409A of the Code;
(iii) cancellation of accelerated vesting of equity-based awards; and (iv)
reduction of any other payments and benefits otherwise payable to you on a
pro-rata basis or such other manner that complies with Section 409A of the Code.
If acceleration of vesting of your equity awards is to be reduced pursuant to
clause (iii) of the immediately preceding sentence, such acceleration of vesting
shall be accomplished by first canceling such acceleration for the vesting
installment that will vest last and continuing to the extent necessary by
canceling such acceleration for the next vesting installment with the latest
vesting. A nationally recognized, independent accounting firm selected by the
Company shall perform the calculations required by this Agreement. The


Page 4 of 7

--------------------------------------------------------------------------------

flirex102cannonchange_image1.jpg [flirex102cannonchange_image1.jpg]


Company shall bear all reasonable expenses with respect to the determinations by
such accounting firm required to be made hereunder. The accounting firm engaged
to make the determinations hereunder shall provide its calculations, together
with supporting documentation, to the Company and you promptly after the date on
which your right to a Payment is triggered (if requested at that time by you or
the Company) or such other time as requested by you or the Company, including a
reasonable time prior to the Payment trigger date. Any good faith determinations
of the accounting firm made hereunder shall be final, binding and conclusive
upon you and the Company.
5.    Right to Terminate. Nothing in this Agreement modifies the “at will”
nature of your employment with Company. Both you and the Company retain the
right to terminate the employment relationship at any time.


6.    Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the Company, each subsidiary and their respective successors and
assigns, and shall be binding upon you, your administrators, executors,
legatees, and heirs. In that this Agreement is a personal service contract, you
may not assign it.
7.    Notices. All notices, requests and demands given to or made pursuant to
this Agreement shall, except as otherwise specified herein, be in writing and be
delivered or mailed to any such party at its address as set forth in this
Agreement (if to Company, to the attention of the General Counsel). Either party
may change its address, by notice to the other party given in the manner set
forth in this Section. Any notice, if mailed properly addressed, postage
prepaid, registered or certified mail, shall be deemed dispatched on the
registered date or that stamped on the certified mail receipt, and shall be
deemed received within the third (3rd) business day thereafter or when it is
actually received, whichever is sooner.
1.    Captions. The various headings or captions in this Agreement are for
convenience only and shall not affect the meaning or interpretation of this
Agreement.
2.    Mediation & Arbitration.
(a)    In the case of any dispute arising under this Agreement which cannot be
settled by reasonable discussion (a “Dispute”), the parties agree that, prior to
commencing any proceeding to enforce any rights under this Agreement, they will
first engage the services of a professional mediator agreed upon by the parties
and attempt in good faith to resolve the dispute through confidential nonbinding
mediation. Each party shall bear one-half (½) of the mediator's fees and
expenses and shall pay all of its own attorneys' fees and expenses related to
the mediation.
(b)    If any Dispute cannot be resolved pursuant to Section 9(a), such Dispute
shall be settled by arbitration in Portland, Oregon or such other location to
which the parties may agree administered by the American Arbitration
Association, with any such dispute or


Page 5 of 7

--------------------------------------------------------------------------------

flirex102cannonchange_image1.jpg [flirex102cannonchange_image1.jpg]


controversy arising under this Agreement being so administered in accordance
with its Commercial Rules then in effect, and judgment on the award rendered by
the arbitrator may be entered in any court having jurisdiction thereof. The
arbitrator shall have the authority to award any remedy or relief that a court
of competent jurisdiction could order or grant, including, without limitation,
the issuance of an injunction. Except as necessary in court proceedings to
enforce this arbitration provision or an award rendered hereunder, or to obtain
interim relief, neither a party nor an arbitrator may disclose the existence,
content or results of any arbitration hereunder without the prior written
consent of the Company and you. You and the Company acknowledge that this
Agreement evidences a transaction involving interstate commerce. Notwithstanding
any choice of law provision included in this Agreement, the United States
Federal Arbitration Act shall govern the interpretation and enforcement of this
arbitration provision.
3.    Governing Law and Jurisdiction. The validity, construction and performance
of this Agreement shall be governed by the laws of the State of Oregon, without
regard to its choice of laws provisions.
4.    Attorney Fees. In the event of any suit, action or arbitration to
interpret or enforce this Agreement, the prevailing party shall be entitled to
recover its attorney fees, costs and out-of-pocket expenses at trial and on
appeal.
12.    Construction. Wherever possible, each provision of this Agreement shall
be interpreted in such manner as to be effective and valid under applicable law,
but if any provision of Agreement shall be prohibited by or invalid under
applicable law, such provision shall be ineffective only to the extent of such
prohibition or invalidity without invalidating the remainder of such provision
or the remaining provisions of this Agreement.
5.    Waivers. No failure on the part of either party to exercise, and no delay
in exercising, any right or remedy hereunder shall operate as a waiver thereof;
nor shall any single or partial exercise of any right or remedy hereunder
preclude any other or further exercise thereof or the exercise of any other
right or remedy granted hereby or by any related document or by law.
6.    Modification. This Agreement may not be modified or amended except by
written instrument signed by the parties hereto.
7.    Entire Agreement. This Agreement constitutes the entire agreement between
the parties and supersedes all prior or contemporaneous oral or written
understandings, agreements, statements, representations or promises with respect
to its subject matter. This Agreement was the subject of negotiation between the
parties and, therefore, the parties agree that the rule of construction
requiring that the agreement be construed against the drafter shall not apply to
the interpretation of this Agreement.


Page 6 of 7

--------------------------------------------------------------------------------

flirex102cannonchange_image1.jpg [flirex102cannonchange_image1.jpg]


8.    Section 409A. It is the intention of the parties that no payment or
entitlement pursuant to this Agreement will give rise to any adverse tax
consequences to you under Section 409A of the Code and any guidance issued
thereunder. Notwithstanding any provision of this Agreement to the contrary,
this Agreement shall be interpreted, applied and (to the minimum extent
necessary) amended so that it does not fail to meet, and is operated in
accordance with, the requirements of that Section. Without limiting the
generality of the foregoing, (a) in the event you are a “specified employee”
within the meaning of Section 409A of the Code at the time of your separation
from service (within the meaning of Section 409A of the Code), any payments on
termination due hereunder which are considered “nonqualified deferred
compensation” under Section 409A of the Code and are payable during the six (6)
month period beginning on your termination will be deferred and paid, together
with interest at eight percent (8%), in a lump sum six (6) months and one (1)
day after the date of termination (or, if earlier, upon your death) and (b) a
termination of employment will not be deemed to have occurred for purposes of
any provision of this Agreement providing for the payment of any amounts or
benefits upon or following a termination of employment that are considered
“nonqualified deferred compensation” under Section 409A of the Code unless such
termination is also a “separation from service” within the meaning of Section
409A of the Code and, for purposes of any such provision of his Agreement,
references to a “termination,” “termination of employment” or like terms shall
mean “separation from service.” Any reference in this Agreement to Section 409A
of the Code shall also include any proposed, temporary or final regulations, or
any other guidance, promulgated with respect to that Section by the
U.S. Department of the Treasury or the Internal Revenue Service.
If you accept the terms and conditions set forth herein, please so indicate by
signing below and returning this Agreement to the Company’s Chief Human
Resources Officer.


Signed this 23rd day of May, 2017.


 
FLIR Systems, Inc.


                        
By: /s/ Todd M. DuChene
Todd M. DuChene
Senior Vice President, General Counsel, Secretary and Chief Ethics and
Compliance Officer


ACCEPTED AND AGREED:


/s/ James J. Cannon
James J. Cannon


Page 7 of 7